Citation Nr: 1129055	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


FINDING OF FACT

The Veteran currently manifests tinnitus which had its onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he states first began during active service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The facts of this case may be briefly summarized: The Veteran is service-connected for bilateral sensorineural hearing loss based upon the Veteran's noise exposure during service.

The Veteran's claim of service connection for tinnitus has been denied on the basis of no current tinnitus disability.  This finding stems from a March 2008 VA Compensation and Pension (C&P) examination report which indicated that the Veteran did not have a history of tinnitus.

In appealing this decision, the Veteran reports that he misunderstood the VA examiner's reference to the term "tinnitus" and reports that he has manifested ear ringing since serving as a gunner during active service.

The Board notes that the Veteran filed his service connection claim several months prior to the March 2008 VA C&P examination, at which time he submitted a private medical evaluation reflecting his report of "Ringing In Ears."  The examination report noted that tinnitus was among the Veteran's chronic illnesses.

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  These are symptoms capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

On review of the record, the Board finds that the November 2007 private examination report provides strong evidence in favor of a finding that the Veteran, in fact, had tinnitus at the time of the March 2008 VA C&P examination.  It appears reasonable that the Veteran either misunderstood the questions being asked or did not self- report the symptom during his VA C&P examination.  

The Board further notes that the November 2007 private examination report reflects a diagnosis of tinnitus during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the service connection requirement of a current disability is satisfied when a disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Thus, the Board finds that the Veteran has established the existence of a current tinnitus disability.

The Board also finds no evidence of record impeaching the Veteran's allegation of continuity of symptomatology since service.  Notably, the Veteran's service treatment records do not reflect any report of tinnitus but also do not reflect any denial of tinnitus symptoms.  With consideration of the evidentiary value that may be assigned to the Veteran's lay descriptions, and the accepted history of noise exposure that serves as the etiology for service-connected hearing loss, the Board resolves reasonable doubt in favor of the Veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for tinnitus.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


